Citation Nr: 0001717	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  94-19 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

1. Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for headaches as 
residuals of a concussion, currently evaluated as 10 percent 
disabling.

3. Entitlement to an increased (compensable) disability 
evaluation for service-connected bilateral hearing loss.

4. Entitlement to an increased (compensable) disability 
evaluation for service-connected perforated tympanic 
membrane.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel


INTRODUCTION

The veteran had active service from May 1960 to February 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1992 rating decision from the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection for headaches as 
residuals of concussion, ruptured left tympanic membrane, 
tinnitus and hearing loss.  These disorders were evaluated as 
one disability and the RO assigned a 10 percent disability 
rating.  In a July 1999 RO decision these disabilities were 
separately evaluated.  10 percent disability ratings each 
were assigned to the veteran's service-connected tinnitus and 
headaches as residuals of a concussion, while noncompensable 
ratings were assigned to ruptured left tympanic membrane and 
bilateral hearing loss.

In AB v. Brown, 6 Vet. App. 35, 38 (1993), the United States 
Court of Veterans Appeals held that regarding a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
The Court also stated that it follows that such a claim 
remains in controversy "where less than the maximum available 
benefits are awarded.  In view of this decision, the Board 
will consider whether the assignment of higher disability 
ratings is warranted.

The Board notes that the veteran relocated from Seattle, 
Washington to Saipan after he filed his claim.  As a result, 
VA transferred this case to the RO in Honolulu, Hawaii.

REMAND

In an August 1996 decision the Board remanded this case to 
the RO for additional development.  The Board noted that the 
10 percent disability rating that was assigned by the RO in 
July 1992 was assigned under 38 C.F.R. § 4.124a, Diagnostic 
Code  8045 (1995), which addressed neurologic and subjective 
residuals of brain trauma, to include headaches and 
dizziness.  The Board also noted that Diagnostic Code 8045 
also refers to consideration of 38 C.F.R. § 4.132, Diagnostic 
Code 9304 (1995), in cases where residuals of brain disease 
due to trauma include dementia.

In the Board's August 1996 remand, the veteran was to be 
scheduled for specialist examinations to determine the nature 
and severity of his service-connected disabilities.  The 
veteran was to be contacted and asked to identify additional 
medical evidence pertinent to this claim which was not 
already of record.  The Board specifically instructed:  "The 
RO should specifically note its consideration of the 
provisions of 38 C.F.R. § 3.321(b)."  This provision related 
to extraschedular ratings of service-connected disabilities.

In 1998 the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) rendered a decision in Stegall v. 
West, 11 Vet. App. 268, 271 (1998) which held that the Board 
is obligated to ensure that the RO complies with its 
directives, as well as those of the Court.  Compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance and a remand of the claim will likely 
ensue.  See Stegall.

In November 1999, the veteran's representative noted that the 
RO has not contacted the veteran with respect to the 
additional medical evidence and requested a remand for that 
purpose.  

The Board has carefully reviewed the evidence of record and 
determined that additional development of this case as set 
forth in the August 1996 remand was not accomplished in full 
by the RO.  In addition to the matter of possible additional 
medical evidence identified by the veteran's representative, 
the Board notes that it does not appear that its remand 
instruction with respect to consideration of 38 C.F.R. 
§ 3.321(b) was complied with.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the veteran in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements and Stegall, the case is REMANDED to the 
(RO) for the following development:

1.  After any necessary information and 
authorization is obtained from the 
veteran, copies of any post-service 
treatment records not previously 
obtained, associated with the veteran's 
residuals of a concussion with tinnitus, 
hearing loss, perforated left tympanic 
membrane and headaches, should be 
obtained by the RO and incorporated into 
the veteran's claims folder.

2.  The RO should then readjudciate the 
veteran's claims.  The provisions of 
38 C.F.R. § 3.321(b) must be addressed by 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




